Citation Nr: 0009106	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-49 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for decreased visual 
acuity, left eye, secondary to branch retinal vein occlusion, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from August 1948 to 
February 1950.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The issue concerning entitlement to a total disability rating 
based upon individual unemployability (TDIU) arose from a 
June 1995 rating action.  Disagreement with that decision was 
expressed by the veteran on a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in August 1995.  A statement of 
the case was issued in September 1995, and a formal 
application for TDIU benefits, received in May 1996, is 
construed as the veteran's substantive appeal as to this 
issue.  Thereafter, the matter was forwarded to the Board, 
together with other issues that had been developed on appeal.  
In a June 1998 decision, the Board remanded one of the other 
issues then on appeal, and, since a decision with respect to 
the TDIU claim could not be made until the remanded claim was 
readjudicated, a decision with respect to the TDIU claim was 
deferred. 

Thereafter, the case was returned to the Board, and, in a 
September 1999 decision, the Board denied the previously 
remanded claim.  In the meantime, however, the veteran had 
submitted a notice of disagreement with respect to the 
disability evaluation that had been assigned for his left eye 
impairment in a May 1999 rating action.  Since the ultimate 
conclusion with respect to the rating for the veteran's left 
eye disability could have potentially influenced the outcome 
of the TDIU claim, a decision with respect to the TDIU claim 
was deferred yet again, in order to give the veteran an 
opportunity to perfect an appeal with respect to his left eye 
claim.  

Following the Board's September 1999 action, the record shows 
that the veteran was issued a statement of the case 
addressing his left eye disability in September 1999, and, in 
October 1999, he perfected an appeal in that regard, upon the 
receipt at the RO of a VA Form 9.  Thereafter, supplemental 
statements of the case were issued in October and November 
1999.  In February 2000, the case was transferred to the 
Board in Washington, DC.  

REMAND

A review of the record reflects that the RO gave notice to 
the veteran that his appeal was being transferred to the 
Board in a letter to him, dated in February 2000.  In that 
letter, he was apprised of the regulation, 38 C.F.R. § 
20.1304, which governs the submission of additional evidence 
in an appeal after the Board has received the file.  In 
pertinent part, that regulation provides that an appellant 
will be granted a period of 90 days following the mailing of 
notice to him that an appeal has been certified to the Board 
for appellate review and the appellate record has been 
transferred to the Board, during which time the appellant may 
submit additional evidence.  By the provisions of 38 C.F.R. § 
20.1304(c), any such evidence so received at the Board, 
"must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived . . . ."  
(Emphasis added.)  

Thereafter, the record shows that the Board received 
additional medical evidence from the veteran on March 13, 
2000.  Accompanying this evidence was a letter from the 
veteran in which he wrote that the enclosed evidence was "in 
support of my claim."  Nowhere in this letter or on the 
accompanying documents did the veteran indicate that he 
wished to waive his right to have this evidence reviewed 
initially by the agency of original jurisdiction.  

The preceding discussion clearly shows that the veteran 
submitted, directly to the Board, additional evidence which 
he intended to be used in the consideration of his current 
appeal.  This evidence was received at the Board less than 90 
days after the claims file had been transferred to the Board 
from the RO, and it was not accompanied by a waiver of the 
veteran's right to have this evidence first reviewed by the 
RO.  Under these circumstances, the provisions of 38 C.F.R. 
§ 20.1304 require that this evidence must be referred to the 
RO for its consideration, and it will therefore be necessary 
to return this case to the RO for further review prior to the 
Board's entering a final decision.  

In addition to the foregoing, the Board notes that, in the 
March 2000 Written Brief Presentation prepared by the 
veteran's representative, a reference was made to the 
decision of the United States Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet.App. 119 (1999).  In that 
case, the Court held that, in the assignment of an initial 
rating for a disability following an initial award of 
compensation for that disability, separate ratings can be 
assigned, where warranted by the evidence, for separate 
periods of time based upon the facts found - "staged" 
ratings.  In the case currently before the Board, the 
veteran, as in the Fenderson case, has expressed his 
disagreement with the initial award of compensation for his 
left eye disability.  Presumably, this matter has been 
mentioned by the veteran's representative to ensure that 
proper consideration is given to any potential for a staged 
rating.  Since, however, the claim is being remanded at this 
time, the Board need not address the propriety of any staged 
rating, but this question is brought to the attention of the 
RO for any consideration it deems appropriate.  

In view of the above discussion, this case is remanded to the 
RO for the following action:  

The RO should review the evidence submitted by the 
veteran to the Board in March 2000 (an evaluation 
of the veteran's eyes apparently performed at a VA 
facility in February 2000), in the context of all 
the evidence considered in adjudicating his current 
claims on appeal.  After conducting any additional 
development as may be deemed appropriate, including 
obtaining all current left eye treatment records, 
the RO should enter its determination with respect 
to the issues on appeal.  If any determination 
remains adverse to the veteran, he and his 
representative should be furnished a Supplemental 
Statement of the Case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board.  

Although no action by the veteran is necessary unless he 
receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).



